
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 682
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives supporting the Federal workforce.
	
	
		Whereas Federal employees have supported, defended, and
			 been instrumental to the progress the United States has achieved through times
			 of war and peace, recession and prosperity, and global instability and
			 uncertainty;
		Whereas Federal employees have demonstrated outstanding
			 productivity as indicated by the decline in the Federal workforce relative to
			 the Nation’s population, with 92 residents for every Federal worker in the
			 1950s and 1960s to 145 residents for every Federal worker in 2011;
		Whereas approximately 80 percent of Federal workers have
			 attended college, compared with approximately 60 percent of private-sector
			 workers;
		Whereas approximately 21 percent of Federal workers hold
			 masters, professional, or doctorate degrees, compared with approximately 9
			 percent of private-sector workers;
		Whereas Federal employees undertake medical research that
			 results in vital discoveries and improved health due to improved vaccines,
			 diagnoses, and cures, saving lives, and enabling people in the United States to
			 live longer and healthier;
		Whereas Federal employees have achieved extraordinary and
			 significant new scientific advances, from space exploration on Mars to
			 biological discoveries in oceanic waters;
		Whereas Federal employees provide homeland security and
			 protection for more than 8,000 miles of United States international land and
			 water borders, while detecting and preventing illegal activities and contraband
			 at the borders;
		Whereas Federal employees prevent the entry of terrorists
			 and terrorist weapons into the United States and conduct investigations to
			 prevent national security breaches and cyber crimes;
		Whereas Federal employees engage in research, development,
			 and deployment of high-level technology and other resources for intelligence
			 collection to protect the United States;
		Whereas Federal employees ensure the safe operation of
			 commercial and private aircraft, and provide security for, and protection of,
			 air travelers, airports, and aircraft;
		Whereas Federal employees prosecute white-collar and
			 financial crimes, public corruption, ethics violations, and fraud against
			 taxpayer-supported government services;
		Whereas Federal employees prosecute violations of criminal
			 laws, including felonies, narcotics charges, domestic violence and child
			 exploitation;
		Whereas Federal employees enforce Federal laws in the
			 public interest and prosecute cases in Federal courts to protect civil rights
			 and liberties;
		Whereas Federal employees provide law enforcement and
			 police protection of national borders, domestic land and territories, and
			 Federal buildings, monuments, and parks;
		Whereas Federal employees perform scientific, technical,
			 and legal work to protect copyrights, trademarks, and patents in furtherance of
			 the United States progress in technology, biosciences, and international
			 competition;
		Whereas Federal employees perform research and other
			 scientific work related to environmental and life sciences management,
			 conservation, and resource utilization;
		Whereas Federal employees inspect and oversee agricultural
			 production and distribution throughout the United States;
		Whereas Federal employees provide medical and public
			 health services for members of the United States Armed Forces and veterans in
			 Veterans’ Administration hospitals, military hospitals, and community-based
			 clinics throughout the United States;
		Whereas Federal employees are responsible for many
			 invaluable social services, including Social Security, disability benefits,
			 medical benefits, housing, employment, education, transportation, substance
			 abuse, and adoption and foster care;
		Whereas United States Postal Service employees ensure that
			 every corner of the United States is connected regardless of zip code, from
			 rural letter carriers to inner-city package-delivery services;
		Whereas Federal employees have been steadfast in
			 accomplishing their indispensable missions critical to the lives and well-being
			 of the people of the United States, while functioning during a period of
			 recession and recovery, a hiring freeze, and a base pay freeze; and
		Whereas thousands of civilian Federal employees have given
			 their lives in the line of duty for their country, whose families are now,
			 pursuant to bipartisan legislation, receiving United States flags to honor
			 those Federal employees: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Federal employees should be commended for
			 their tireless work and extensive efforts on behalf of the people of the United
			 States; and
			(2)Federal employees
			 further should be commended for the benefits that they bring to the public
			 welfare, to the progress of democracy, and to the United States as a
			 whole.
			
